Exhibit 10.3

 

STOCK OPTION AGREEMENT

 

[Form for grantees other than Sam Thomas]

 

THIS STOCK OPTION AGREEMENT is entered into as of the 19th day of March, 2004,
by and between Chart Industries, Inc., a Delaware corporation (the “Company”),
and                              (the “Optionee”).

 

WITNESSETH:

 

WHEREAS, the Compensation Committee of the Board of Directors (the “Committee”)
is authorized to administer the Company’s 2004 Stock Option and Incentive Plan
(the “Plan”); and

 

WHEREAS, the Committee has determined that the Optionee, as a key employee of
[                    , an Affiliate of] the Company should be granted a stock
option under the Plan upon the terms and conditions set forth in this Agreement,
and for the number of shares of Common Stock, par value $.01 per share, of the
Company (the “Shares”) set forth herein below;

 

NOW, THEREFORE, the Company and the Optionee hereby agree as follows:

 

1. Definitions. Capitalized terms shall have the meanings set forth in the Plan
(as defined below) unless otherwise specifically set forth below or elsewhere
herein:

 

  (a) The word “Agreement” shall mean this instrument.

 

  (b) The words “Credit Agreement” shall mean that certain Amended and Restated
Revolving Credit Agreement dated as of September 15, 2003, by and among the
Company, its lenders and the other parties thereto identified on the signature
pages of said Agreement.

 

  (c) The word “EBITDAR” shall have the same meaning as “Consolidated EBITDA” as
defined in the Credit Agreement.

 

  (d) The words “Family Group” shall mean with respect to the Optionee such
person’s spouse, siblings and descendants (whether or not adopted) and any
trust, family limited partnership or limited liability company that is and
remains solely for the benefit of such person and/or such person’s spouse,
siblings and/or descendants.

 

  (e) The word “Option” shall mean the right and option of the Optionee to
purchase Shares pursuant to the terms of this Agreement.

 

  (f) The words “Option Price” shall mean the price at which Shares may be
acquired upon the exercise of any Option.



--------------------------------------------------------------------------------

  (g) The words “Option Shares” shall mean (i) the Shares and any other capital
stock or equity securities of the Company acquired by the Optionee or his
successors by virtue of the exercise of the Option and (ii) any capital stock or
other equity securities issued or issuable directly or indirectly with respect
to the securities referred to in clause (i) above by way of stock dividend or
split or in connection with a combination of shares, recapitalization, merger,
consolidation or other reorganization. As to any particular shares constituting
Option Shares, such shares shall cease to be Option Shares when they have been
sold to the public pursuant to a resale offering registered under the Securities
Act or to the public through a broker dealer or market maker pursuant to the
provisions of Rule 144 adopted under the Securities Act.

 

  (h) The words “Personal Representative” shall mean, following the Optionee’s
death, the person who shall have acquired, by will or by the laws of descent and
distribution, the right to exercise any Option.

 

  (i) The word “Plan” shall mean the Company’s 2004 Stock Option and Incentive
Plan, as in effect on the date of this Agreement (a copy of which is attached as
Exhibit A).

 

  (j) The words “Public Offering” shall mean a public offering and sale of
capital stock or equity securities of the Company pursuant to an effective
registration statement under the Securities Act.

 

  (k) The words “Qualified Public Offering” shall mean a Public Offering which
results in aggregate proceeds to the Company and/or the Stockholders (as defined
in the Investor Rights Agreement) of at least $50,000,000.

 

  (l) The words “Securities Act” shall mean the Securities Act of 1933, as
amended or any similar federal law in force.

 

  (m) The words “Successor Agreement” shall mean an agreement in the form
attached hereto as Exhibit B under which any prospective transferee of Option
Shares agrees to be bound by the obligations imposed hereunder on a holder of
Option Shares.

 

2. Grant of Option. Effective as of the date of this Agreement, the Company
grants to the Optionee, upon the terms and conditions set forth hereinafter, the
right and option to purchase all or any number of an aggregate of             
Shares. All of the Shares shall be subject to a nonqualified stock option at an
Option Price of $13.89 per Share.

 

3. Term of Option. The term of the Option shall be for a period of ten (10)
years from the date hereof. The Option shall expire at the close of regular
business hours

 

2



--------------------------------------------------------------------------------

at the Company’s principal office in Mayfield Heights, Ohio, on the last day of
the term of the Option, or, if earlier, on the applicable expiration date
provided for in Sections 5, 6 and 7 hereof.

 

4. Exercise Dates. The Optionee shall be entitled to exercise the Option only to
the extent the Option becomes exercisable under the terms and conditions of the
vesting schedule attached hereto as Exhibit C. To the extent that the Option
becomes exercisable with respect to any Shares, as provided on Exhibit C, the
Option may thereafter be exercised by the Optionee either with respect to all or
any number of such Shares at any time or from time to time prior to the
expiration of the Option. Except as provided in Sections 5 and 6 hereof, the
Option may not be exercised at any time unless the Optionee shall be an employee
or director of the Company or one of its Affiliates (an “Eligible Participant”)
at such time.

 

5. Termination of Employment. So long as the Optionee shall continue to be an
Eligible Participant, the Option shall not be affected by (a) any temporary
leave of absence approved in writing by the Company or an Affiliate of the
Company, or (b) any change of duties or position (including transfer to or from
a subsidiary or other Affiliate). If the Optionee ceases to be an Eligible
Participant for any reason other than death, the Option may be exercised only to
the extent of the purchase rights, if any, which, pursuant to Section 4 hereof,
existed as of the date the Optionee ceases to be an Eligible Participant and
which have not theretofore been exercised; provided, however, that the Committee
may in its absolute discretion determine (but shall not be under any obligation
to determine) that such purchase rights shall be deemed to include additional
Shares which are subject to the Option. Subject to the provisions of Section 6,
upon an Optionee’s ceasing to be an Eligible Participant, such purchase rights
shall in any event terminate upon the earlier of (a) three (3) months after the
date the Optionee ceased to be such, or (b) the last day of the term of the
Option. Nothing in this Agreement shall confer upon any Optionee any right to
continue in the employ or service of the Company or an Affiliate of the Company,
or to interfere with or limit either the right of the Company or an Affiliate of
the Company to terminate his employment or service at any time or the right of
the stockholders of the Company or an Affiliate of the Company to remove him as
a member of the Board of Directors of the Company or an Affiliate of the Company
in any of the foregoing cases with or without cause.

 

6. Death of Optionee. If the Optionee dies while he is an Eligible Participant,
or within three (3) months of the Optionee’s having ceased to be such, the
Optionee’s Personal Representative may exercise the Option to the extent of the
purchase rights, if any, which, pursuant to Section 4 hereof, existed as of the
date of the Optionee’s death and which have not theretofore been exercised;
provided, however, that the Committee may in its absolute discretion determine
(but shall not be under any obligation to determine) that such purchase rights
shall be deemed to include additional Shares which are subject to the Option.
Such purchase rights shall in any event terminate upon the earlier of (a) the
first anniversary of the date the Optionee ceased to be an Eligible Participant;
or (b) the last day of the term of the Option.

 

3



--------------------------------------------------------------------------------

7. Change in Control. In the event of a Change in Control (as defined under the
terms of the Plan) the Optionee shall have the immediate right (notwithstanding
the provisions of Section 4 hereof) to exercise the Option with respect to all
Shares covered by the Option.

 

8. Exercise of Option. The Option may be exercised by delivering to the
Treasurer of the Company at its principal office, 5885 Landerbrook Dr.,
Cleveland, OH 44124, a completed Notice of Exercise of Option (obtainable from
the Treasurer of the Company) setting forth the number of Shares with respect to
which the Option is being exercised. Such Notice shall be accompanied by payment
in full for the Shares. Such payment shall be made by certified or cashier’s
check payable to the Company in the amount of the aggregate purchase price for
such Shares, or, if permitted by the Committee, in whole or in part in Shares
having a Fair Market Value on the date the Option is exercised equal to that
portion of the purchase price for which payment in cash is not made, or by any
other method prescribed by the Committee that it determines to be consistent
with applicable law and the purposes of the Plan.

 

9. Issuance of Share Certificates. Subject to the last sentence of this Section
9 and to Sections 16 and 17, upon receipt by the Company prior to expiration of
the Option of a duly completed Notice of Exercise of Option to exercise the
Option accompanied by full payment for the Shares being purchased pursuant to
such Notice (and, with respect to any Option exercised pursuant to Section 6 or
Section 11 hereof by someone other than the Optionee, accompanied in addition by
proof satisfactory to the Committee of the right of such person to exercise the
Option), the Company shall promptly cause to be made or otherwise delivered to
the Optionee, a certificate for the number of shares so purchased. The Optionee
shall not have any of the rights of a stockholder with respect to the Shares
which are subject to the Option unless and until a certificate representing such
Shares is issued to the Optionee. The Company shall not be required to issue any
certificates for Shares upon the exercise of an Option granted under the Plan
prior to (i) obtaining any approval from any governmental agency which the
Committee shall, in its sole discretion, determine to be necessary or advisable,
(ii) the admission of such Shares to listing on any securities exchange (if any)
on which the Shares may then be listed or quoted, and (iii) completion of any
registration or other qualification of the Shares under any state, federal or
other law or ruling or regulations of any governmental body which the Committee
shall, in its sole discretion, determine to be necessary or advisable, or the
determination by the Committee, in its sole discretion, that any registration or
other qualification of the Shares is not necessary or advisable.

 

10. Restrictions on Transfer of Option Shares.

 

10.1 Transfer Restrictions. No holder of Option Shares may sell, transfer,
assign, pledge or otherwise directly or indirectly dispose of (whether with or
without consideration and whether voluntarily or involuntarily or by operation
of law) (a “Transfer”) any Option Shares or interest therein, except any Exempt
Transfer (as defined below) of Option Shares pursuant to and in accordance with
Section 10.2.

 

4



--------------------------------------------------------------------------------

10.2 Exempt Transfers. The restrictions set forth in this Section 10.1 above
shall not apply to any of the following Transfers:

 

(a) subject to the final paragraph of this Section 10.2, (1) a Transfer of
Option Shares by will or pursuant to the applicable laws of descent and
distribution, (2) a Transfer of Option Shares among the transferor’s Family
Group, or (3) a Transfer pursuant to a qualified domestic relations order as
defined in the Code; or

 

(b) a Transfer that has been approved in advance by the Committee, in its sole
discretion, subject to such terms and conditions as the Committee may impose on
such Transfer, in its sole discretion, including requiring the transferee to
become subject to the transfer restrictions provided for in this Agreement.

 

A transferee of Option Shares pursuant to a Transfer described in clause (a)
above is sometimes referred to herein as a “Permitted Transferee.” Not less than
five business days prior to any Transfer of Option Shares pursuant to the
foregoing clause (a), the transferor shall deliver a written notice to the
Company, which notice shall disclose in reasonable detail the nature of the
proposed Transfer and the identity of the proposed transferee(s).
Notwithstanding the foregoing, the restrictions contained in this Agreement
shall continue to be applicable to the Option Shares following any Transfer to a
Permitted Transferee, and no Transfer to a Permitted Transferee may be
consummated unless prior thereto the transferor thereof shall have complied with
Section 10.3 below. In addition, and notwithstanding the foregoing, no holder of
Option Shares may avoid the provisions of this Agreement by making one or more
transfers to one or more Permitted Transferees and then disposing of all or any
portion of such Person’s interest in any such Permitted Transferee, and any
Transfer or attempted Transfer in violation of this covenant shall be void and
otherwise subject to Section 10.3 below. Any Transfer permitted pursuant to this
Section 10.2 is referred to in this Agreement as an “Exempt Transfer.”

 

10.3 Successor Agreement; Void Transfers. Prior to consummating, or committing
to consummate, any Transfer of Option Shares to any Person (including any
Permitted Transferee), the transferor of such Option Shares shall cause each
prospective transferee thereof to execute and deliver to the Company a Successor
Agreement. Any Transfer or attempted Transfer of any Option Shares in violation
of the foregoing or any other provision of this Agreement shall be void, and the
Company shall not record such Transfer on its books or treat any purported
transferee of such Option Shares as the owner of such shares for any purpose.

 

5



--------------------------------------------------------------------------------

10.4 Termination. The restrictions on the Transfer of Option Shares set forth in
Sections 10.1 and 10.3, and the legend requirement set forth in Section 10.6,
shall expire and terminate with respect to each Option Share upon the earliest
to occur of (i) the consummation of a Qualified Public Offering, (ii) the
occurrence of a Change of Control, (iii) the consummation of an Approved Sale
(as defined in the Investor Rights Agreement), or (iv) such time as the
Committee may determine, in its sole discretion, that such restrictions shall
cease to apply.

 

10.5 Resales of Option Shares. In addition to the restrictions imposed above, no
holder of Option Shares shall, directly or indirectly, offer, pledge, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase, lend, or
otherwise Transfer any Option Shares during the seven days prior to and the
180-day period beginning on the effective date of the Company’s initial primary
Public Offering (i.e., the initial Public Offering for the Company’s own
account) consummated after the date hereof, any underwritten Demand Registration
or any underwritten Piggyback Registration (as such terms are defined in the
Investor Rights Agreement) (except as part of such underwritten registration),
unless the underwriters managing such registered Public Offering otherwise agree
in writing.

 

10.6 Legend. Each certificate evidencing Option Shares and each certificate
issued in exchange for or upon the transfer of any Option Shares (if such shares
remain Option Shares as defined herein after such Transfer) shall be stamped or
otherwise imprinted with a legend in substantially the following form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN TRANSFER
RESTRICTIONS PURSUANT TO A STOCK OPTION AGREEMENT DATED AS OF MARCH 19, 2004,
AMONG THE ISSUER OF SUCH SECURITIES (THE “COMPANY”) AND THE HOLDER OF SUCH
SECURITIES. A COPY OF SUCH STOCK OPTION AGREEMENT WILL BE FURNISHED WITHOUT
CHARGE BY THE COMPANY TO THE HOLDER HEREOF UPON WRITTEN REQUEST TO THE COMPANY’S
CHIEF FINANCIAL OFFICER.”

 

The legend set forth above shall be promptly removed from the certificates
evidencing any Option Shares for which the restrictions contained in Sections
10.1 and 10.3 have terminated in accordance with Section 10.4 hereof.

 

11. Successors in Interest, Etc. This Agreement shall be binding upon and inure
to the benefit of any successor of the Company and the heirs, estate, and
Personal Representative of the Optionee. The Option shall not be transferable
other than by will or the laws of descent and distribution, and the Option may
be exercised during the lifetime of the Optionee only by the Optionee provided
that a guardian or other legal representative who has been duly appointed for
such Optionee may exercise the Option on behalf of the Optionee. A deceased
Optionee’s Personal Representative shall act in the place and stead of the
deceased Optionee with respect to exercising an Option or taking any other
action pursuant to this Agreement.

 

6



--------------------------------------------------------------------------------

12. Provisions of Plan Control. This Agreement is subject to all of the terms,
conditions, and provisions of the Plan and to such rules, regulations, and
interpretations relating to the Plan as may be adopted by the Committee and as
may be in effect from time to time. A copy of the Plan is attached hereto as
Exhibit A and is incorporated herein by reference. In the event and to the
extent that this Agreement conflicts or is inconsistent with the terms,
conditions, and provisions of the Plan, the Plan shall control, and this
Agreement shall be deemed to be modified accordingly. Any action or
determination that may be taken or made by the Committee under this Agreement
alternatively may be taken or made by the Board of Directors of the Company,
which shall be deemed to act as the “Committee” for purposes of this Agreement
in so taking or making any such action or determination.

 

13. No Liability Upon Distribution of Shares. The liability of the Company under
this Agreement and any distribution of Shares made hereunder is limited to the
obligations set forth herein with respect to such distribution and no term or
provision of this Agreement shall be construed to impose any liability on the
Company or the Committee in favor of any person with respect to any loss, cost
or expense which the person may incur in connection with or arising out of any
transaction in connection with this Agreement.

 

14. Withholding. The Optionee agrees that the Company and any Affiliate of the
Company may make appropriate provision for tax withholding with respect to the
transactions contemplated by this Agreement including such withholding as may be
appropriate with respect to income and social security taxes. Optionee must, no
later than the date as of which the value of the Option first becomes includible
in the gross income of the Optionee for income tax purposes, pay to the Company,
or make arrangements satisfactory to the Company regarding payment of, any
federal, state or local taxes of any kind required by law or other amounts to be
withheld with respect to the Option. The obligations of the Company under this
Agreement are conditioned on such payment, and the Company, to the extent
permitted by law, has the right to deduct any such taxes or other amounts from
any payment of any kind otherwise due to the Optionee.

 

15. Voluntary Award. The Optionee acknowledges and agrees that the Option
granted hereunder is granted on a voluntary basis and without creating legal
rights on the part of the Optionee for the future.

 

16. Compliance with Regulatory Matters. The Optionee acknowledges that the
issuance of capital stock is subject to limitations imposed by federal and state
law, and the Optionee hereby agrees that the Company shall not be obligated to
issue any shares of Common Stock upon exercise of the Option that would cause
the Company to violate any rule, regulation, order or consent decree of any
regulatory authority (including without limitation the Securities and Exchange
Commission and the principal securities exchange (if any) upon which the Common
Stock is then traded or quoted) having jurisdiction over the affairs of the
Company. The Optionee agrees that he will provide

 

7



--------------------------------------------------------------------------------

the Company with such information as is reasonably requested by the Company or
its counsel to determine whether the issuance of shares of Common Stock complies
with the provisions described by this Section 16.

 

17. Investment Representation. The Optionee hereby represents and warrants that
any Shares which he may acquire by virtue of the exercise of the Option shall be
acquired solely for his own account, for investment purposes only, and not with
a view to distribution or resale; provided, however, that this restriction shall
become inoperative in the event the Shares which are subject to the Option shall
be registered under the Securities Act, part of a class of shares registered
under Section 12 of the Exchange Act, and exempt from the registration
requirements of applicable state securities laws, or in the event there is
presented to the Company an opinion of counsel satisfactory to the Company to
the effect that the offer or sale of the Shares which are subject to the Option
may lawfully be made without registration under the Securities Act and
applicable state securities laws. The Optionee agrees to sign a certificate to
such effect at the time of exercising the Option and agrees that the certificate
for the Shares so purchased may be inscribed with the following legend to ensure
compliance with the Securities Act and applicable state securities laws:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR APPLICABLE STATE
SECURITIES LAWS, AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF
UNLESS A REGISTRATION STATEMENT UNDER THE SECURITIES ACT WITH RESPECT TO SUCH
SHARES HAS BECOME EFFECTIVE AND ANY APPLICABLE REQUIREMENTS OF STATE SECURITIES
LAWS ARE MET, OR UNLESS THE STOCKHOLDER ESTABLISHES TO THE SATISFACTION OF THE
CORPORATION THAT AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE.”

 

18. Restricted Securities. The Optionee understands and acknowledges that (a) as
of the date of grant, none of the Shares have been registered under the
Securities Act or any state securities laws, (b) unless so registered, all of
the Shares will constitute “restricted securities” as defined in Rule 144 under
the Securities Act, (c) the Shares may not be transferred unless they become
registered under the Securities Act or unless the holder thereof establishes to
the satisfaction of the Company that an exemption from such registration is
available, (d) the Company will have no obligation to provide any such
registration or take such steps as are necessary to permit sale of the Shares
without registration pursuant to Rule 144 or otherwise, (e) at such time as the
Shares may be disposed of in routine sales without registration in reliance on
Rule 144 under the Securities Act, such disposition may be made only in such
amounts and in accordance with all of the terms and conditions applicable under
Rule 144, and (f) if the Rule 144 exemption is not available, compliance with
some other exemption from registration will be required.

 

8



--------------------------------------------------------------------------------

19. Captions. The captions and section numbers appearing in this Agreement are
inserted only as a matter of convenience. They do not define, limit, construe or
describe the scope or intent of the provisions of this Agreement.

 

20. Number. The use of the singular or plural herein shall not be restrictive as
to number and shall be interpreted in all cases as the context shall require.

 

21. Gender. The use of the feminine, masculine or neuter pronoun shall not be
restrictive as to gender and shall be interpreted in all cases as the context
may require.

 

22. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to the
conflict of law principles of such State.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer, and the Optionee has hereunto set his
hand, all as of the day and year first above written.

 

CHART INDUSTRIES, INC.

(“Company”)

By:        

--------------------------------------------------------------------------------

   

Samuel F. Thomas

Chief Executive Officer and President

   

 

--------------------------------------------------------------------------------

   

[Name of Optionee]

(“Optionee”)

 

10



--------------------------------------------------------------------------------

EXHIBIT A

 

CHART INDUSTRIES, INC. 2004 STOCK OPTION AND INCENTIVE PLAN



--------------------------------------------------------------------------------

EXHIBIT B

 

FORM OF SUCCESSOR AGREEMENT

 

This notice is being delivered to Chart Industries, Inc., a Delaware corporation
(the “Company”), pursuant to Section 10.3 of that certain Stock Option
Agreement, dated as of March 19, 2004 (as amended from time to time, the “Stock
Option Agreement”), by and between the Company and             . Capitalized
terms used herein shall have the meanings assigned to such terms in the Stock
Option Agreement.

 

The undersigned hereby notifies the Company that [name of transferor] has
transferred to the undersigned              shares of Common Stock that are
Option Shares. In connection with such transfer, the undersigned hereby agrees
to be bound by Sections 10, 11, 17 and 18 of the Stock Option Agreement and such
other provisions of the Stock Option Agreement imposing obligations on a holder
of Option Shares.

 

Any notice required under the Stock Option Agreement should be delivered to the
undersigned at the address set forth below:

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Facsimile:

       

--------------------------------------------------------------------------------

Attention:

       

--------------------------------------------------------------------------------

Dated:

       

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

[Transferee]



--------------------------------------------------------------------------------

EXHIBIT C

 

VESTING SCHEDULE

 

The Optionee shall be entitled to exercise the Option only upon satisfaction of
the terms set forth on this Schedule.

 

I. Vesting Based on Continuing in Service.

 

The Optionee shall be entitled to exercise the Option with respect to one half
of the Shares (the “Service Shares”) based on his continuing as an employee of
the Company or one of its Affiliates. The Optionee shall be entitled to exercise
the Option with respect to the number of Service Shares indicated below on or
after the date indicated opposite such number below:

 

Annual Number

of Service Shares with

Respect to which

Option may

be Exercised

--------------------------------------------------------------------------------

 

Total Service Shares

with

Respect to which

Option may be

Exercised

--------------------------------------------------------------------------------

 

Date Beginning

on which Option

may be Exercised

for such Service Shares

--------------------------------------------------------------------------------

[12.5% of initial grant]

      January 1, 2005

[12.5% of initial grant]

      January 1, 2006

[12.5% of initial grant]

      January 1, 2007

[12.5% of initial grant]

      January 1, 2008

 

II. Vesting Based on Satisfaction of Financial Goals.

 

The Optionee shall be entitled to exercise the Option with respect to one half
of the Shares (the “Financial Goal Shares”) based on the Company’s realization
of certain financial targets set forth below. If the Committee determines that
the Company has achieved the EBITDAR Minimum Target for a specified period set
forth below, then the Optionee shall be entitled to exercise the Option with
respect to the number of Financial Goal Shares indicated below opposite such
specified period on and after the date of such determination:

 

Annual Number of

Financial Goal

Shares with respect

to which Option may

be Exercised

--------------------------------------------------------------------------------

 

Total Financial

Goal Shares with

respect to which

Option may be

Exercised

--------------------------------------------------------------------------------

 

Period after which

Option may be

Exercised for such

Financial Goal

Shares

--------------------------------------------------------------------------------

 

EBITDAR

Minimum

Target1

--------------------------------------------------------------------------------

[12.5% of initial grant]

     

Nine month period

ending 12/31/2004

   

[12.5% of initial grant]

      Fiscal Year 2005    

[12.5% of initial grant]

      Fiscal Year 2006    

[12.5% of initial grant]

      Fiscal Year 2007    

--------------------------------------------------------------------------------

1 EBITDAR Minimum Target for 2004 is for the nine-month period of April 1 to
December 31, 2004.



--------------------------------------------------------------------------------

The Committee shall determine whether the Company has achieved the EBITDAR
Minimum Target for the specified period no later than 10 calendar days after the
audited financial statements of the Company and its consolidated subsidiaries
are completed for the fiscal year ending on the same day on which such period
ends. If the Committee determines that the Company has not achieved the EBITDAR
Minimum Target for the specified period, then all of the Financial Goal Shares
set forth opposite such period in the table above shall be forfeited and the
Optionee shall never be entitled to exercise the Option with respect to any of
such Financial Goal Shares. After the Optionee is entitled to exercise the
Option with respect to any Financial Goal Shares, the Optionee shall not forfeit
such right based solely on the financial performance of the Company for
succeeding periods.

 

The Committee shall have the authority to determine EBITDAR for each specified
period. In making such determination, the Committee shall be entitled to rely on
the determination of EBITDAR under the Credit Agreement for periods coinciding
with such specified period.

 

C-2